DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a clamper rotatably supported in the main body part” (claim 1 at line 11. Fig.2 shows the clamper 28 rotatably connected to the main body. However, fig.2 does not show a clamper rotatably supported in the main body part) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
 	
Specification
 	The disclosure is objected to because of the following informalities:
 	(1) Para.0005 of instant application recites “a storage part provided in the main body” at line 14 and “a clamper rotatably supported in the main body part”.  However, these feature do not show in the drawing. Please see drawing objection and 35 USC 112 rejection for explanations. Please noted that drawing is part of the specification. Examiner suggest to amend the above para.0005 of specification to “a storage part connected to the main body part” at line 14 and “a clamper rotatably supported and connected to the main body part”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	Claim 1 recites “the pair of clamp parts respectively include a storage part provided in the main body part” at lines 8-9. This suggest the main body part forms the storage part in order to form the storage part. However, the storage part is the pair of clamp parts. It is unclear as to how the different parts (i.e., the pair of clamp parts and storage part) form the storage part? In other words, how is that the storage part 32 in the main body part 22? Examiner suggest to amend the above claim limitation to “the pair of clamp parts respectively include a storage part connected to the main body part”. 
 	Claim 1 recites “a clamper rotatably supported in the main body part” (claim 1 at line 11. Fig.2 shows the clamper 28 rotatably connected to the main body. However, fig.2 does not show a clamper rotatably supported in the main body part). It is unclear as to how the clamper supported in the main body part? Examiner suggest to amend the above claim limitation to “a clamper rotatably supported and connected to the main body part”. 

Allowable Subject Matter
 	Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Kawanishi (US 2015/0185419), Fukuda et al. (US 8,950,955), Sato (US 2004/0247261), Akiyama (US 2008/0181563), Kawanishi (US 2014/0157830), Fukuda et al. (US 2013/0315544), Song (US 2010/0272405), Sasaki (US 2016/0116675) and Sato et al. (US 9235005). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 4, the sliding part is slid between a first position and a second position so that a height of a placement surface on which the optical fiber or the optical connector is placed in the storage part is changeable. 
 	The closest prior art was Kawanishi (‘419). Kawanishi shows an apparatus having a reinforcing heating device (1) and a fusion splicing unit (110). The applicant’s claim invention is the reinforcing heating device or a reinforcing apparatus which is similar to Kawanishi’s reinforcing heating device. Kawanishi generally show that a reinforcing apparatus (abstract and fig.1, 1 and figs.4-18) “for an optical fiber fusion-splicing part” (intended use), “configured to reinforce a fusion-splicing part between optical fibers” (para.0208, i.e., an optical fiber 11 at the position of the spliced portion 11A where the optical fibers 11 are fusion-spliced to each other), the reinforcing apparatus having “a main body part” (31B point at a the main body part); “a heater” (3) provided on “the main body part” (31B point at a the main body part) “to heat a heat-shrinkable tube covering the fusion-splicing part” (para.0209, i.e., sleeve 12 is called by various names such as an optical fiber reinforcement member, a heat shrinkable tube, a 
 an apparatus having a reinforcing heating device (60) and a fusion splicing unit (21). The reinforcing heating device having rotatable arm or clamp (fig.13 and para.0064).
 	Sato et al. teaches a fusion splicing unit having a positional mechanism (col.6 at lines 38-45 and 105) that can be used to move the optical fiber in vertical or horizontal directions. However, this positional mechanism is related to a fusion splicing unit not a reinforcing heating device. 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JIMMY CHOU/Primary Examiner, Art Unit 3761